Citation Nr: 1734665	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-25 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected PTSD.  

4.  Entitlement to an initial increased rating in excess of 70 percent for PTSD and alcohol dependence.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities. 






ORDER

An initial rating in excess of 70 percent for PTSD and alcohol dependence is denied.  

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


FINDINGS OF FACT

1.  The Veteran's PTSD and alcohol dependence symptoms included difficulty concentrating, hypervigilance, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and impairment of relationships that caused occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been demonstrated or approximated for any portion of the appeal.

2.  The Veteran's service connected PTSD and alcohol dependence precludes him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 70 percent for PTSD and alcohol dependence have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1968 to October 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 Rating Decision and a July 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2010 rating decision granted entitlement to service connection for PTSD.  The Veteran filed a Notice of Disagreement (NOD) in September 2010 and a Statement of the Case (SOC) in September 2012 and the Veteran filed a VA Form 9 in September 2012.  A Supplemental SOC was issued in December 2012.

The July 2012 rating decision denied entitlement to service connection for hypertension, hearing loss, and tinnitus.  The Veteran filed a NOD in August 2012 and a SOC was issued in December 2012.  A VA Form 9 was submitted in January 2013.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issues of entitlement to service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Increased initial rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

The Veteran is seeking an increased initial rating for his service-connected PTSD, which is currently rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2016) as 70 percent disabling from February 28, 2005, to October 21, 2013, as 100 percent disabling from October 22, 2013, to January 31, 2014, and as 70 percent disabling thereafter.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background 
 
During an October 2005 treatment note, the Veteran reported that he had been having more problems with his nerves.  He stated that he was getting anxious, breaking out in "whelps", and "itching" himself "to death".  The Veteran was under pressure at work.  He reported that he had recently become so nervous at work he started cursing and had to leave.  On examination, his appearance was clean, his affect was bland and congruent with mood, and he had a dysthymic and anxious mood.  The Veteran's speech had a regular rate and his thought process was logical.  His thought content was relevant, and his judgement and insight was intact.  His memory and concentration were also intact.  He did not have current suicidal ideations and his aggressive risk was assessed as low.  

During a January 2006 mental status examination, the Veteran's recent memory was impaired.  He was gainfully employed and was renting a room in a house with people who did not drink.  He attended the appointment with his girlfriend.  A June 2006 mental status examination showed good eye contact, normal speech, and euthymic affect and mood.  The Veteran's thought process was logical and goal oriented and he was free of any passive or active suicidal or homicidal ideations.  His insight and judgment were adequate.  

The Veteran was hospitalized from December 20, 2006, to January 3, 3007, and again from January 25, 2007, to January 30, 2007.  Both times the Veteran was treated for depression and substance dependence.  

During an August 2010 VA examination, the examiner reviewed the claims file, medical records, and the DD Form 214.  The examiner noted that the Veteran had diagnoses of PTSD, depression, and alcohol dependence.  The Veteran reported that he had been hospitalized for his mental illness symptoms in the late 1990s.  The Veteran denied symptoms in the preceding year and denied any current treatment for a mental disorder.  The examiner noted that the Veteran had worked as a heavy truck driver during his period of service and that he had combat experience.  The Veteran stated that he started drinking heavily when he got home from his service in Vietnam.  The Veteran reported a history of a felony DUI.  He indicated that he was divorced and had no social relationships.  His activities and leisure pursuits included fishing.  He denied suicide attempts, violence, and assaultiveness.  

The examiner noted that the Veteran's current psychosocial functional status was impaired.  He was clean on examination and his psychomotor activity was lethargic.  His speech was slow and his attitude was cooperative and friendly.  His affect was depressed and he was able to do serial 7s and spell a word forward and backward.  He was oriented in all spheres, his thought process and content were unremarkable, and he had no delusions.  His judgement was fair and his intelligence was average.  He had good insight.  He endorsed sleep impairment insofar as he only got four or five hours of sleep per night, which caused exhaustion.  The Veteran endorsed auditory and visual hallucinations but he did not have any inappropriate behavior.  He interpreted proverbs appropriately, and he did not have any obsessive or ritualistic behavior.  He denied panic attacks.  There were no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was normal.  

The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms were described as chronic, frequent, moderate, and daily.  The examiner noted that the Veteran had no periods of remission since the Veteran's return from Vietnam.  The Veteran attributed his behavioral, social, and affective changes to stress and exposure to traumatic activities on active duty.  

With regard to the Veteran's employment history, the examiner noted that the Veteran was not currently employed.  The Veteran indicated that he had surgery and then was let go because of unexcused absence.  He did not contend that his unemployment was due to the mental disorder's effects.  The examiner noted that the Veteran's PTSD caused moderate social and occupational impairment and a moderate impairment in functional status and quality of life.  The examiner noted that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner summarized that the Veteran's PTSD symptoms included sleep disturbances, avoidance behavior, irritability, and hypervigilance reduce the Veteran's reliability and productivity.  

The record shows that the Veteran stopped working in 2012 due to problems with concentration and PTSD.  He had been a construction worker.  

VA examination was provided in April 2013.  The examiner noted the diagnosis of PTSD and alcohol dependence in full remission.  The examiner noted that the Veteran had moderate impairment due to PTSD and alcohol abuse in early remission.  The examiner indicated that the Veteran had considerable contact with other people and has structure his days with a number of activities and interests.  With regard to employability, the Veteran was noted to be unemployable not because of the PTSD and alcohol abuse alone.  The examiner noted that these conditions cause moderate impairment in occupational functioning and that he would function best working independently and did not require significant contact with others.  

The examiner indicated that the Veteran had been living for the preceding four or five months in a van on his brother's property.  He reported a good relationship with his brother and indicated that his mother was in a nursing home in the area.  The Veteran also discussed a friend who drove him to his examination, whom he had known for 40 years.  The Veteran also discussed a larger group of veterans that he meets every morning for support.  He also reported attending Alcoholics Anonymous meetings most days of the week.  Finally, the Veteran indicated that he enjoyed going to parks and to creeks to enjoy nature.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran had last worked in 2005 in construction; he stated that he left because he could not concentrate.  He reported that he worked alone but got along well with the other workers.  

The examiner noted that the Veteran's PTSD symptoms were re-experiencing, avoidance, and hyperarousal.  He noted that the Veteran's alcohol dependence symptoms were recent history of alcohol abuse and dependence.  The examiner noted that the Veteran had gotten a DUI in 2013 and had been sent to court-ordered substance abuse evaluation, which led to his treatment and meetings with alcoholics anonymous.  The Veteran's symptoms of PTSD were depressed mood, chronic sleep impairment, and mild memory loss.  On examination, the Veteran was casually and cleanly dressed and groomed.  His interactions with the examiner were appropriate, cooperative, and his mood was neutral.  His affect was variable and appropriate and he denied suicidal and homicidal ideation.  He endorsed some audio hallucinations and he reported some panic attacks.  On exploration, the examiner determined that the Veteran was describing anger not panic.  His insight was poor and his judgment was fair.  The examiner summarized that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  

Another VA examination was provided in July 2014.  The examiner noted the diagnosis of PTSD and alcohol use disorder, in early remission.  The examiner also noted that the Veteran's occupational and social impairment with reduced reliability and productivity.  The examiner indicated that all of the Veteran's current impairment is attributable to PTSD and that he was not currently abusing alcohol.  The examiner noted that the Veteran was living in a van on his brother's property.  He indicated that he visited his mother on a weekly basis and that he had not seen one of his brothers in years.  He denied having any children and he was not involved in a romantic relationship.  He stated that he spent a lot of time near a creek on the Tennessee River observing nature.  He also regularly met with a group of six or seven veterans for breakfast at a local restaurant.  The Veteran reported that he had worked for about two years around 2005 or 2006 at a restaurant.  He stated that he had some problems with his female manager about his pay but he denied other significant interpersonal issues.  He stated that although he mostly avoided his manager to keep from having conflicts, he was fired because he had gotten drunk and "cussed" her out.  The Veteran was eventually reinstated but he subsequently quit.  He stated that he briefly worked with wild cows.  He eventually quit that job because of his Vietnam flashbacks and concentration difficulties.  

The examiner noted that the Veteran participated in a 21 day substance abuse treatment after a DUI.  The Veteran had been sober since that time.  The examiner noted that the Veteran's symptoms were depresed mood, suspiciousness, chronic sleep impairment, mild memory loss, and flattened affect.  On examination, the Veteran was casually dressed, with adequate grooming and hygiene.  His psychomotor activity was unremarkable and his speech was clear and coherent.  His thought process and content was unremarkable with no signs of distorted thoughts or perceptions.  His attitude toward the examiner was polite and cooperative.  His affect was appropriate.  His affect was appropriate.  The Veteran also told the examiner that his medication helped to keep him "in check" but that on occasion he has transient episodes of depressed mood or when he feels "lost" with the direction in his life.  He stated that his temper had settled down quite a bit but that he still frequently feels restless.  He described his appetite as good.  He reported getting about six hours of sleep per night and that his nightmares had "slowed down."  The Veteran reported that he did not associate with others outside of his brother and his veteran friends due to lack of trust.  He stated that he was constantly on guard and that he had daily intrusive thoughts about Vietnam.   He was fully oriented on examination and had good memory recall.  He had mild difficulty with attention; his abstract reasoning was fair or good; his judgment and intelligence was average and his insight was fair; his impulse control was good and he denied current homicidal or suicidal ideation.  

Regarding the Veteran's employability, the Veteran had not worked since 2006 but the examiner noted that if the Veteran were working, he would likely have experienced moderate PTSD-related difficulties with respect to interacting with others and tolerating loud noise.  The examiner noted that the Veteran would probably function best in a quiet work environment that allowed him to work independently or required minimal contact with others.  

A VA examination was provided again in October 2016.  The examiner reviewed the entire claims file and noted the Veteran's diagnoses of alcohol use disorder and PTSD.  The Veteran had relapsed since his 2014 examination.  He indicated that he consumed 1/2 pint to one full pint of bourbon, whiskey, or vodka per day.  He reported a long history of alcohol use since Vietnam.  The examiner noted that the alcohol use appeared to be at least partially related to PTSD as it was a form of self-medication for PTSD symptoms.  The examiner noted that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that all of the Veteran's occupational and social impairment is due to his service-connected PTSD and alcohol abuse.  

The examiner noted that the Veteran was no longer living in his van on his brother's property but that it was not clear when he left; he was living in an apartment two miles from his brother.  The Veteran reported that his brother visited him every other day and made sure that he took his medication.  He also reported seeing his mother every other week.  The examiner noted that the Veteran was married for 30 years and divorced in 1997.  The Veteran stated that he was not dating and would not "put another woman through the hell" he put his ex-wife through.  He reported that he had nieces and nephews but that he was not in contact with them.  He reported that he had one or two friends that he did not speak of very highly.  He also stated that he continued to meet a group of veterans on a weekly basis.  He also stated that he liked to visit a veteran's park; he denied reading or watching television.  He also denied any other hobbies or interests.  He also denied psychiatric hospitalizations and suicidal ideation since his last examination.  The examiner noted that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  

On examination, the Veteran was cleanly and casually dressed.  He was adequately groomed in appearance and he ambulated independently.  He was alert, pleasant and cooperative.  His affect was moderately constricted but he demonstrated good humor at times.  The Veteran's mood was "not too good but alright."  The Veteran stated that he was worried about going to the appointment.  His speech was notable for deep and at times loud voice.  He had no pressured speech.  There was no difficulty finding words.  His speed of thinking and responding was within normal limits.  His thought processes were logical and goal directed.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  His insight and judgment were adequate.  His immediate memory was good and his delayed memory was slightly impaired.  His verbal abstract reasoning was mildly concrete and his interpretation of proverbs was incomplete but improved when prompted for elaboration.  His attention and concentration varied.  Finally, the Veteran described his primary symptoms as depression, hopelessness, tearfulness, helplessness, guilt, and anxiety.  He also endorsed irritability.  He reported a good appetite.  He denied suicidal and homicidal ideation.  The Veteran stated that he woke up screaming and sweating more than twice per week.  He denied being able to recall the content of his nightmares.  He reported avoidance of crowds and busy public settings.  He reported a strong dislike and exaggerated reaction to fireworks and other loud booming sounds.  He reported isolated intense flashback episodes.  He also stated that he feels unsafe in public.  He indicated that he did not talk with others about Vietnam because people do not understand.  He reported that he continued to meet with other veterans for breakfast to discuss their experiences. 

With regard to employability, the Veteran reported that he had retired at 62 mostly due to health and age, including his alcohol problems and PTSD. 

Analysis 
 
Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall PTSD symptomatology does not warrant an evaluation in excess of 70 percent under Diagnostic Code 9411 for any portion of the appeal other than the portion of the appeal from October 22, 2013, to January 31, 2014.  The Veteran was granted a temporary total evaluation because of a hospitalization over 21 days during that time period.  The Board has considered the Veteran's entitlement to a 100 percent disability rating for any other portion of the appeal period; however, upon review, there is no indication of total occupational and social impairment.  The Veteran's symptoms included difficulty falling or staying asleep, nightmares, difficulty concentrating, hypervigilance, depressed mood, anxiety, mild memory loss, and disturbances in motivation and mood.  The VA examiners noted that the symptoms caused impairment in social, occupational, or other areas of functioning.  However, the symptoms did not impact the Veteran's reasoning, judgment, ability to maintain effective social relationships, or cause an inability to perform activities of daily living.  Thus, the record does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 100 percent rating other than the portion of the appeal that he was granted a total rating due to hospitalization.  

In short, the frequency, severity, and duration of the Veteran's PTSD and alcohol dependence symptoms described above more closely approximate the criteria for the 70 percent rating, and the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria.

In so finding, the Board acknowledges the Veteran's occasional complaints of auditory hallucinations (or, non-command, non-psychotic hallucinations).  Persistent delusions or hallucinations are specifically contemplated by the 100 percent rating criteria.  In this regard, the Veteran described hearing voices occasionally. In short, these reported incidents of auditory voices/non-command hallucinations simply do not manifest with the severity, frequency, and duration consistent with persistent delusions or hallucinations. 

In regard to occupational and social functioning, the Board acknowledges that the Veteran has been unemployed for several years and that he has stated that he had difficulty at work.  VA examiners have also noted that the Veteran's PTSD and alcohol dependence would impact his occupational functioning.  However, the Veteran's social functioning has been relatively stable throughout the appeal period.  The Veteran maintained his relationships with his family, including his brother and mother.  He also maintained friendships insofar as he had friends he met at local restaurants and one who drove him to a medical appointment.  Thus, total social and occupational impairment has not been shown.

The Board also notes that the Veteran does not appear to endorse any of the other symptomatology described in the criteria for a 100 percent rating.  For example, the record does not reflect, and the Veteran has not described, a gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met. 

In summary, based on the evidence of record, the Board finds that the frequency, severity, and duration of the PTSD symptomatology reported by the Veteran and documented in the record is more reflective of occupational and social impairment consistent with the 70 percent rating assigned.  However, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent for any portion of the appeal period.

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the entire appeal period.  See, 38 C.F.R. § 4.105, Diagnostic Code 9411 (2016).  

2.  Entitlement to a TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned. If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's total rating from February 28, 2005, is 70 percent.  Thus, he met the schedular requirements for TDIU as of that date.  See 38 C.F.R. § 4.16 (a).

The Veteran filed his claim for entitlement to a TDIU in September 2012.  In his application, he indicated that he had not worked since 2008.  He also indicated that he could not remember some details of his employment history due to his PTSD symptoms.  On his application, the Veteran indicated that he had completed through grade 7 in grade school and no high school or college.  He also indicated he had not completed any other education or training.

During the Veteran's hearing before the undersigned, he testified that his PTSD interfered with his job and with him attempting to connect with people.  He stated that he could not tell them what is wrong because they did not understand.  He stated that he got frustrated very easily and got "ill" about it.  The Veteran's representative indicated that, although the VA examinations indicate that the Veteran could find work if he could work independently, it was difficult to conceive of employment that the Veteran could do considering his psychological issues and dependency on alcohol.  The representative noted that working independently with those conditions would be difficult.  Thus, the Veteran's representative stated that the Veteran would likely not be employable.  

In this case, as discussed in great detail during the section of this Board decision pertaining to the Veteran's claim of entitlement to an increased initial rating for PTSD, the Veteran has suffered from relatively severe psychological symptoms due to his PTSD with alcohol dependence.  The Veteran's VA examinations have consistently indicated that he would be best suited for independent work.  However, as discussed by the Veteran and his representative at the Board hearing, it is unlikely that the Veteran, with a history of alcohol dependence, would be employable in an independent work environment.  

Therefore, the evidence supports a finding that the Veteran was unable to obtain or maintain gainful employment due to his service-connected PTSD and alcohol dependence.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension.  

Hypertension

The Veteran seeks entitlement to service connection for hypertension on the basis that it is related to his service-connected PTSD or to the medication he takes to help control his PTSD symptoms.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given this indication that the Veteran's hypertension may be related to the service-connected PTSD or his PTSD medication, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination regarding his claim of entitlement to service connection for hypertension.

Bilateral Hearing Loss and Tinnitus

On entrance to service in September 1968, the measure of pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
5
0
5
10
LEFT
15
10
5
15
10

In an undated record, the Veteran was afforded another audiological examination, and the measure of pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 30
20
10
20
30
LEFT
20
20
10
20
30

The Veteran was afforded a VA examination in July 2012 and at that time, the Veteran's right ear hearing loss could not be determined.  In that regard, the examiner determined that the thresholds were grossly exaggerated for the right ear.  The examiner further noted that Stenger interference levels indicated a mild-to-severe hearing loss from 1000 Hz to 4000 Hz in the right ear.  However, the examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hz and above 6000 Hz.  The examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale provided by the examiner was that there were two hearing evaluations in the claims file.  One such examination, from September 1968, indicated normal hearing bilaterally.  The examiner noted that the other audiological examination was undated and indicated some borderline normal thresholds.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, the VA examiner did not discuss the significant threshold shift the Veteran's hearing underwent while in service.  

Accordingly, the claim must be remanded for an addendum opinion with a more complete rationale regarding the etiology of the Veteran's bilateral hearing loss.  Also, the Veteran's contention that his tinnitus may be secondary to his PTSD should be addressed as well. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension to include whether the Veteran's hypertension is related to his PTSD or the medication he takes to control his PTSD.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any and all private treatment records associated with the file.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or related to his period of active duty service?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or related to his service-connected PTSD or the medication (Wellbutrin, etc.) he uses to control his PTSD symptoms?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension permanently progressed at an abnormally high rate due to or the result of PTSD or the medication (Wellbutrin, etc.) he uses to control his PTSD symptoms?

In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute the hypertension that the Veteran now has, to either the Veteran's period of service or to his service connected PTSD.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

I.  Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hearing loss and tinnitus had its onset during service or is causally or etiologically due to in-service noise exposure.

(a)  Review and comment on the in-service audiograms that appear to show a significant threshold shift in hearing acuity. 

(b)  Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.

(c)  Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss and tinnitus.

II.  Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's tinnitus is caused by OR aggravated by medication (Wellbutrin, etc.) he uses to control his PTSD symptoms?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to service connection for hypertension, hearing loss, and tinnitus.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


